NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        SEP 20 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ABEL DIAZ-OROZCO,                               No.    19-72541

                Petitioner,                     Agency No. A206-456-914

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 14, 2021**

Before:      PAEZ, NGUYEN, and OWENS, Circuit Judges.

      Abel Diaz-Orozco, a native and citizen of Guatemala, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo questions of

law, Jiang v. Holder, 754 F.3d 733, 738 (9th Cir. 2014), including the legal

question of whether a particular social group is cognizable, except to the extent

that deference is owed to the BIA’s interpretation of the governing statutes and

regulations, Conde Quevedo v. Barr, 947 F.3d 1238, 1241-42 (9th Cir. 2020). We

review for substantial evidence the agency’s factual findings. Conde Quevedo, 947

F.3d. at 1241. We deny in part, dismiss in part, and grant in part the petition for

review, and we remand.

      The agency did not err in concluding that Diaz-Orozco did not establish

membership in a cognizable particular social group. See Reyes v. Lynch, 842 F.3d

1125, 1131 (9th Cir. 2016) (in order to demonstrate membership in a particular

social group, “[t]he applicant must ‘establish that the group is (1) composed of

members who share a common immutable characteristic, (2) defined with

particularity, and (3) socially distinct within the society in question’” (quoting

Matter of M-E-V-G-, 26 I. & N. Dec. 227, 237 (BIA 2014))); see also Ramirez-

Munoz v. Lynch, 816 F.3d 1226, 1229 (9th Cir. 2016) (proposed particular social

group based on perceived wealth not sufficiently particular). We lack jurisdiction

to consider Diaz-Orozco’s contentions that the IJ considered an incorrectly

articulated particular social group because he failed to raise the issue before the

BIA. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (court lacks


                                           2                                    19-72541
jurisdiction to review claims not presented to the agency). Diaz-Orozco’s

contentions that the agency erred in its legal analysis or ignored evidence fail. See

Najmabadi v. Holder, 597 F.3d 983, 990 (9th Cir. 2010) (the agency adequately

considered evidence and sufficiently announced its decision). In light of this

disposition, we do not reach Diaz-Orozco’s remaining contention regarding his

claims for asylum and withholding of removal. See Simeonov v. Ashcroft, 371

F.3d 532, 538 (9th Cir. 2004) (courts and agencies are not required to decide issues

unnecessary to the results they reach). Thus, Diaz-Orozco’s asylum and

withholding of removal claims fail.

      In denying CAT relief, the BIA incorrectly stated that Diaz-Orozco’s ability

to relocate was dispositive of his claim. See Maldonado v. Lynch, 786 F.3d 1155,

1164 (9th Cir. 2015) (en banc) (explaining that the possibility of internal relocation

is one of several non-determinative factors the agency must consider under the

governing regulations and remanding where the agency denied CAT relief on the

improper reasoning that petitioner had “failed to prove that relocation within

Mexico was impossible”). We therefore grant the petition for review as to Diaz-

Orozco’s CAT claim and remand to the agency for further proceedings consistent

with this disposition. See INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).




                                          3                                      19-72541
    Diaz-Orozco’s removal is stayed pending a decision by the BIA.

    The parties shall bear their own costs on appeal.

    PETITION FOR REVIEW DENIED in part; DISMISSED in part;

GRANTED in part; REMANDED.




                                       4                             19-72541